

Exhibit 10.2






Amendment and Restatement No. 3
Of
The Stock Option Plan and Restricted Stock Plan
Of
Republic First Bancorp, Inc.
 
The purpose of the Amendment and Restatement No. 2 of the Stock Option and
Restricted Stock Plan (the “Plan”) of the Republic First Bancorp, Inc. (the
“Company”) is to promote the interests of the Company by providing incentives to
(i) designated officers and other employees of the Company or a Subsidiary
Corporation (as defined herein), (ii) non-employee members of the Company's
Board of Directors (the “Board”) and (iii) independent contractors and
consultants (who may be individuals or entities) who perform services for the
Company, to enable the Company to attract and retain them and to encourage them
to acquire a proprietary interest, or to increase their proprietary interest, in
the Company.  The Company believes that the Plan will cause participants to
contribute materially to the growth of the Company, thereby benefiting the
Company's shareholders.  For purposes of the Plan, the terms “Parent
Corporation” and “Subsidiary Corporation” shall have the meanings set forth in
subsections (e) and (f) of Section 424 of the Internal Revenue Code of 1986, as
amended (the “Code”).
 
1.      Administration
 
(a)     This Plan shall be administered and interpreted by a committee of the
Board (the “Committee”) consisting of not less than three persons, all of whom
shall be “Non-Employee Directors” as defined in Rule 16b-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (a “Committee Member”). 
With respect to Eligible Participants (as hereinafter defined), the Committee
shall have the sole authority to determine (i) who is eligible to receive Grants
(as defined in Section 2 below) under the Plan, (ii) the type, size and terms of
each Grant under the Plan (subject to Section 4 below), (iii) the time when each
Grant will be made and the duration of any exercise or restriction period; (iv)
any restrictions on resale applicable to the shares to be issued or transferred
pursuant to the Grant; and (v) any other matters arising under the Plan.  The
Committee may, if it so desires, base any of the foregoing determinations upon
the recommendations of management of the Company.  The Committee shall have full
power and authority to administer and interpret the Plan and to adopt or amend
such rules, regulations, agreements and instruments as it may deem appropriate
for the proper administration of the Plan.  The Committee's interpretations of
the Plan and all determinations made by the Committee pursuant to the powers
vested in it hereunder shall be conclusive and binding on all persons having any
interests in the Plan or in any Grants under the Plan.  No person acting under
this subsection shall be held liable for any action or determination made in
good faith with respect to the Plan or any Grant under the Plan.
 
(b)     Each member of the Committee shall be indemnified and held harmless by
the Company against any cost or expense (including counsel fees) reasonably
incurred by him or her, or liability (including any sum paid in settlement of a
claim with the approval of the
 
 
 

--------------------------------------------------------------------------------

 
Company) arising out of any act or omission to act in connection with the Plan,
unless arising out of such member's own fraud or bad faith, to the extent
permitted by applicable law.  Such indemnification shall be in addition to any
rights of indemnification the members may have as directors or otherwise under
the Articles of Incorporation or By-Laws of the Company, any agreement of
shareholders or disinterested directors or otherwise.
 
2.      Grants
 
Grants to Eligible Participants.  With respect to Eligible Participants,
incentives under the Plan shall consist of Incentive Stock Options (as defined
in Section 5(b) below), Nonqualified Stock Options (as defined in Section 5(b)
below), Restricted Stock Grants (as defined in Section 6 below) or SARs (as
defined in Section 7 below) (hereinafter collectively referred to as “Grants”). 
All Grants shall be subject to the terms and conditions set forth herein and to
such other terms and conditions of any nature as long as they are not
inconsistent with the Plan as the Committee deems appropriate and specifies in
writing to the participant (the “Grant Letter”).  The Committee shall approve
the form and provisions of each Grant Letter.  Grants under any section of the
Plan need not be uniform as among the participants receiving the same type of
Grant, and Grants under two or more sections of the Plan may be combined in one
Grant Letter.
 
3.      Shares Subject to the Plan
 
(a)     Subject to adjustment pursuant to Section 3(b) below, the maximum number
of shares of Common Stock, par value $0.01 (“Common Stock”), of the Company
which may be issued or awarded under the Plan is 1,540,000 shares, plus an
annual increase equal to the number of shares needed to restore the maximum
number of shares that may be available for Grant under the plan to 1,540,000
shares.  Such shares may be authorized but unissued shares or reacquired
shares.  If and to the extent that options granted under the Plan terminate,
expire or are canceled without having been exercised (including shares canceled
as part of an exchange of Grants), or if any shares of restricted stock are
forfeited, the shares subject to such Grant shall again be available for
subsequent Grants under the Plan and shall no longer be deemed shares issued or
awarded under the Plan until such time that such shares are reissued or
reawarded pursuant to a subsequent Grant.  The amount of the annual increase in
the maximum number of shares which may be issued or awarded under the Plan
referred to in the first sentence of this paragraph shall be equal to (i) the
number of options previously granted under the Plan that were exercised by the
holders thereof during the preceding twelve months plus (ii) the number of
shares of restricted stock awards as to which forfeiture restrictions lapsed
during the preceding twelve months.
 
(b)     If any change is made to the Common Stock (whether by reason of merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination of shares, or exchange of shares or any other change in capital
structure made without receipt of consideration), then unless such event or
change results in the termination of all outstanding Grants under the Plan, the
Committee shall preserve the value of the outstanding Grants by adjusting the
maximum number and class of shares issuable under the Plan to reflect the effect
of such event or change in the Company's capital structure, and by making
appropriate adjustments to the number and class of shares, the exercise price of
each outstanding option and otherwise, except that any fractional shares
resulting from such adjustments shall be eliminated by rounding
 
 
2

--------------------------------------------------------------------------------

 
any portion of a share equal to .500 or greater up, and any portion of a share
equal to less than .500 down, in each case to the nearest whole number.
 
4.      Eligibility for Participation
 
Officers and other employees of the Company or a Subsidiary Corporation,
non-employee members of the Board who are not members of the Committee, and
independent contractors and consultants who perform services for the Company
shall be eligible to participate in the Plan (hereinafter referred to
individually as an “Eligible Participant” and collectively as “Eligible
Participants”).  Only Eligible Participants who are officers or other employees
of the Company or a Subsidiary Corporation shall be eligible to receive
Incentive Stock Options.  All Eligible Participants shall be eligible to receive
Nonqualified Stock Options, Restricted Stock Grants and SARs.  The Committee
shall select from among the Eligible Participants those who will receive Grants
(such Eligible Participants are hereinafter referred to as “Grantees”) and shall
determine the number of shares of Common Stock subject to each Grant; provided,
however, that the maximum number of shares of Common Stock which may be subject
to Grants awarded to any Grantee shall not exceed the maximum number of shares
of Common Stock then available for grants under Section 3(a) of the Plan.  The
Committee may, if it so desires, base any such selections or determinations upon
the recommendations of management of the Company.  Nothing contained in the Plan
shall be construed to limit in any manner whatsoever the right of the Company to
grant rights or options to acquire Common Stock or awards of Common Stock
otherwise than pursuant to the Plan.
 
5.      Stock Options
 
(a)     Number of Shares.  The Committee, in its sole discretion, shall
determine the number of shares of Common Stock that will be subject to each
option.
 
(b)     Type of Option and Option Price.
 
(1)     The Committee may grant options qualifying as incentive stock options
within the meaning of Section 422 of the Code (“Incentive Stock Options”) and
other stock options (“Nonqualified Stock Options”), in accordance with the terms
and conditions set forth herein, or may grant any combination of Incentive Stock
Options and Nonqualified Stock Options (hereinafter referred to collectively as
“Stock Options”).  The option price per share of an Incentive Stock Option shall
be the fair market value (as defined herein) of a share of Common Stock on the
date of grant.  If the Grantee of an Incentive Stock Option owns Common Stock
(as determined under Section 424(d) of the Code) possessing more than 10% of the
total combined voting power of all classes of stock of the Company or a Parent
Corporation or Subsidiary Corporation, the option price per share in the case of
an Incentive Stock Option shall not be less than 110% of the fair market value
of a share of Common Stock on the date of grant and such option by its terms is
not exercisable after the expiration of five (5) years from the date of grant.
 
(2)     For all valuation purposes under the Plan, the fair market value of a
share of Common Stock shall be determined in accordance with the following
provisions:
 
(A)     If the Common Stock is not at the time listed or admitted to trading on
any stock exchange but is traded in the over-the-counter market (but not on the
Nasdaq
 
 
3

--------------------------------------------------------------------------------

 
National Market segment of The Nasdaq Stock Market), the fair market value shall
be the mean between the last reported bid and asked prices of one share of
Common Stock on the date in question in the over-the-counter market, as such
prices are reported by the National Association of Securities Dealers through
its Nasdaq system or any successor system.  If there are no reported bid and
asked prices on the date in question, then the mean between the last reported
bid and asked prices on the next preceding date for which such quotations exist
shall be determinative of fair market value.  If the Common Stock is traded
over-the-counter on the Nasdaq National Market segment of The Nasdaq Stock
Market, the fair market value shall be the closing selling price of one share of
Common Stock on the date in question as such price is reported by the National
Association of Securities Dealers through such system or any successor system. 
If there is no reported closing selling price for the Common Stock on the date
in question, then the closing selling price on the next preceding date for which
such quotation exists shall be determinative of fair market value.
 
(B)     If the Common Stock is at the time listed or admitted to trading on any
stock exchange, then the fair market value shall be the closing selling price of
one share of Common Stock on the date in question on the stock exchange
determined by the Committee to be the primary market for the Common Stock, as
such prices are officially quoted on such exchange.  If there is no reported
closing selling price of Common Stock on such exchange on the date in question,
then the fair market value shall be the closing selling price on the next
preceding date for which such quotation exists.
 
(C)     If the Common Stock is at the time neither listed nor admitted to
trading on any stock exchange nor traded in the over-the-counter market (or, the
Committee determines that the value as determined pursuant to Section 5(b)(2)(A)
or (B) above does not reflect fair market value), then the Committee shall
determine fair market value after taking into account such factors as it deems
appropriate.
 
(c)     Exercise Period.  The Committee shall determine the option exercise
period of each Stock Option.  The exercise period shall not exceed ten years
from the date of grant.  Notwithstanding any determinations by the Committee
regarding the exercise period of any Stock Option, all outstanding Stock Options
shall be immediately exercisable upon a Change of Control of the Company (as
defined in Section 9 below).
 
(d)     Vesting of Options and Restrictions on Shares.  The vesting period for
Stock Options shall commence on the date of grant and shall end on the date or
dates, determined by the Committee, that shall be specified in the Grant
Letter.  The Committee may impose upon the shares of Common Stock issuable upon
the exercise of a Stock Option such restrictions as it deems appropriate and
specifies in the Grant Letter.  During any period  in which such restrictions
apply, the provisions of Section 6(d) below shall be applicable to such shares,
and the Committee, in such circumstances as it deems equitable, may determine
that all such restrictions shall lapse.  Notwithstanding any other provision of
the Plan, all outstanding Stock Options shall become  immediately exercisable
upon a Change of Control of the Company (as defined in Section 9 below).
 
(e)     Manner of Exercise.  A Grantee may exercise  a Stock Option by
delivering a duly completed notice of exercise to the Committee, together with
payment of the option price.  Such notice may include instructions authorizing
the Company to deliver the certificates representing
 
 
4

--------------------------------------------------------------------------------

 
the shares of Common Stock issuable upon the exercise of such Stock Option to
any designated registered broker or dealer (“Designated Broker”).  Such
instructions shall designate the account into which the shares are to be
deposited.  The Grantee may tender such notice of exercise, which has been
properly executed by the Grantee, and the aforementioned delivery instructions
to any Designated Broker.
 
(f)     Termination of Employment, Disability or Death.
 
(1)     If a Grantee who is an employee ceases to be an employee (in the case of
an Incentive Stock Option) or ceases to be an Eligible Participant (in the case
of a Nonqualified Stock Option) for any reason (other than, in the case of an
individual, the death of such individual) any Stock Option which is otherwise
exercisable by the Grantee shall terminate unless exercised within three months
after the date on which the Grantee ceases to be an employee or an Eligible
Participant, as the case may be (or within such other period of time, which may
be longer or shorter than three months, as may be specified in the Grant
Letter), but in any event no later than the date of expiration of the option
exercise period, except that in the case of an individual Grantee who is
disabled within the meaning of Section 22(e)(3) of the Code, such period shall
be one year rather than three months (except as otherwise provided in the Grant
Letter).
 
(2)     In the event of the death of an individual Grantee while he or she is an
Eligible Participant or within not more than three months after the date on
which the Grantee ceases to be an Eligible Participant (or within such other
period of time, which may be longer or shorter than three months, as may be
specified in the Grant Letter), any Stock Option which was otherwise exercisable
by the Grantee at the date of death may be exercised by the Grantee's personal
representative at any time prior to the expiration of one year from the date of
death, but in any event no later than the date of expiration of the option
exercise period.
 
(g)     Satisfaction of Option Price.  The Grantee shall pay the option price in
full at the time of exercise in cash, or, with the consent of the Committee in
its sole discretion, by delivering shares of Common Stock already owned by the
Grantee and having a fair market value on the date of exercise equal to the
option price or a combination of cash and shares of Common Stock; provided,
however, that in lieu of payment in full in such manner, a Grantee may with the
approval of the Board in its sole discretion, be entitled to pay for the shares
purchased upon exercise of the Stock Option by payment to the Company in cash or
by certified or bank check a sum equal at least to the par value of the Common
Stock, with the remainder of the purchase price satisfied by the issuance of an
interest bearing promissory note or notes, in a form and having terms, including
rate of interest and collateral security, satisfactory to the Board in its sole
discretion.  The Grantee shall also pay the amount of withholding tax due, if
any, at the time of exercise.  Shares of Common Stock shall not be issued or
transferred upon any purported exercise of a Stock Option until the option price
and the withholding obligation are fully paid.
 
(h)     Limits on Incentive Stock Options.  Each Grant of an Incentive Stock
Option shall provide that:
 
(1)     the Stock Option is not transferable by the Grantee, except, in the case
of an individual Grantee, by will or laws of descent and distribution;
 
 
5

--------------------------------------------------------------------------------

 
(2)     the Stock Option is exercisable only by the Grantee, except as otherwise
provided herein or in the Grant Letter in the event of the death of an
individual Grantee;
 
(3)     the aggregate fair market value of the Common Stock determined as of the
date of the Grant with respect to which Incentive Stock Options are exercisable
for the first time by a Grantee during any calendar year under the Plan and
under any other stock option plan of the Company shall not exceed $100,000; and
 
(4)     unless the Grantee could otherwise transfer Common Stock issued pursuant
to the Stock Option without incurring liability under Section 16(b) of the
Exchange Act at least six months must elapse from the date of acquisition of the
Stock Option until the date of disposition of the Common Stock issued upon
exercise thereof.
 
6.      Restricted Stock Grants
 
The Committee may issue shares of Common Stock to an Eligible Participant
pursuant to an incentive or long range compensation plan, program or contract
approved by the Committee (a “Restricted Stock Grant”).  The following
provisions are applicable to Restricted Stock Grants:
 
(a)     General Requirements.  Shares of Common Stock issued pursuant to
Restricted Stock Grants will be issued in consideration for cash or services
rendered having a value, as determined by the Board, at least equal to the par
value thereof.  All conditions and restrictions imposed under each Restricted
Stock Grant, and the period of years during which the Restricted Stock Grant
will remain subject to such restrictions, shall be set forth in the Grant Letter
and designated therein as the “Restriction Period”.  All restrictions imposed
under any Restricted Stock Grant shall lapse on such date or dates as the
Committee may approve until the restrictions have lapsed as to 100% of the
shares, except that upon a Change of Control of the Company, all restrictions on
the transfer of the shares which have not been forfeited prior to such date
shall lapse.  In addition, the Committee, in circumstances that it deems
equitable, may determine as to any or all Restricted Stock Grants, that all the
restrictions shall lapse, notwithstanding any Restriction Period.
 
(b)     Number of Shares.  The Committee, in its sole discretion, shall
determine the number of shares of Common Stock that will be granted in each
Restricted Stock Grant.
 
(c)     Requirement of Relationship with Company.  If the Eligible Participant’s
relationship with the Company (as an employee, non-employee member of the Board,
independent contractor or consultant, as the case may be) terminates during the
period designated in the Grant Letter as the Restriction Period, the Restricted
Stock Grant shall terminate as to all shares covered by the Grant as to which
restrictions on transfer have not lapsed, and such shares shall be immediately
returned to the Company.  The Committee may, in its sole discretion, provide for
complete or partial exceptions to the provisions of this Section 6(c).
 
(d)     Restrictions on Transfer and Legend on Stock Certificate.  During the
Restriction Period, an Eligible Participant may not sell, assign, transfer,
pledge or otherwise dispose of the shares of Common Stock to which such
Restriction Period applies except to a Successor Grantee pursuant to Section 8
below.  Each certificate representing a share of Common Stock issued or
transferred under a Restricted Stock Grant shall contain a legend giving
appropriate notice of the
 
 
6

--------------------------------------------------------------------------------

 
restrictions in the Grant.  The Grantee shall be entitled to have the legend
removed from the stock certificate or certificates representing any such shares
as to which all restrictions have lapsed.
 
7.      Stock Appreciation Rights
 
(a)     General Provisions.  The Committee may grant stock appreciation rights
(“SARs”) to any Eligible Participant in tandem with any Stock Option, for all or
a portion of the applicable Stock Option, either at the time the Stock Option is
granted or at any time thereafter while the Stock Option remains outstanding.
 
(b)     Number of SARs.  The number of SARs granted to an Eligible Participant
which shall be exercisable during any given period of time shall not exceed the
number of shares of Common Stock which the Eligible Participant may purchase
upon the exercise of the related Stock Option during such period.
 
(c)      Settlement Amount.  Upon an Eligible Participant’s exercise of some or
all of the Eligible Participant's SARs, the Eligible Participant shall receive
in settlement of such SARs an amount equal to the stock appreciation (as defined
herein) for the number of SARs exercised, payable in cash, Common Stock or a
combination thereof.  The “stock appreciation” for a SAR is the difference
between the option price specified for the related Stock Option and the fair
market value of the underlying Common Stock on the date of exercise of the SAR;
provided that the maximum value of any stock appreciation right shall be limited
to the exercise price of the tandem Stock Option with respect to which it is
issued.
 
(d)     Settlement Election.  Upon the exercise of any SARs, the Eligible
Participants shall have the right to elect the portions of the settlement amount
that the Eligible Participant desires to receive in cash and shares of Common
Stock, respectively.  For purposes of calculating the number of shares of Common
Stock to be  received upon settlement, shares of Common Stock shall be valued at
their fair market value on the date of exercise of the SARs.  Notwithstanding
the foregoing, the Committee shall have the right (i) to disapprove an Eligible
Participant's election to receive such settlement in whole or in part in cash,
and to require that shares of Common Stock be delivered in lieu of cash or (ii)
to require that settlement be made in cash.  If shares of Common Stock are to be
received upon exercise of an SAR, cash shall be delivered in lieu of any
fractional share.
 
(e)     Exercise.   A SAR is exercisable only during the period when the Stock
Option to which it is related is also exercisable.  SARs shall be exercisable
only at the same time and to the same extent as, and shall terminate and no
longer be exercisable upon the termination or immediately after the exercise of,
the tandem Stock Options or applicable portion thereof.
 
8.      Transferability of Options and Grants
 
Only a Grantee (or, in the case of an individual Grantee, his or her authorized
legal representative on behalf of Grantee) may exercise rights under a Grant. 
No individual Grantee  may transfer those rights except by will or by the laws
of descent and distribution or, in the case of a Grant other than an Incentive
Stock Option and to the extent permitted under Rule 16b-3 of the Exchange Act
and by the Committee in its sole discretion, (a) pursuant to a qualified
domestic relations order as defined under the Code or Title I of ERISA or the
rules thereunder
 
 
7

--------------------------------------------------------------------------------

 
and (b) to a trust for the benefit of a member of the Grantee's immediate
family.  Upon the death of an individual Grantee, the personal representative or
other person entitled to succeed to the rights of the Grantee (“Successor
Grantee”) may exercise such rights.  A Successor Grantee shall furnish proof
satisfactory to the Company of such person's right to receive the Grant or the
Committee Grant under the Grantee's will or under the applicable laws of descent
and distribution.
 
9.      Change of Control of the Company
 
As used herein, a “Change of Control” shall be deemed to have occurred when (a)
any  “person” (as such term is used in Section 13(d) and 14(d) of the Exchange
Act) becomes the “beneficial owner”, directly or indirectly, of securities of
the Company representing thirty (30%) percent or more of the combined voting
power of the Company's then outstanding securities or (b) the Company becomes a
subsidiary of another corporation or is merged or consolidated into another
corporation or if substantially all of its assets shall have been sold to an
unaffiliated party or parties unless thereafter (1) directors of the Company
immediately prior thereto continue to constitute at least fifty (50%) percent of
the directors of the surviving entity or purchaser or (2) the Company's
securities continue to represent, or are converted into securities which
represent, more than sixty-six and two thirds (66 2/3%) percent of the combined
voting power of the surviving entity or purchaser, or (c) fifty (50%) percent or
more of the Board is comprised of persons who were not nominated by the Board
for election as directors, or (d) the Board adopts a plan of complete
liquidation of the Company.
 
10.     Certain Corporate Changes
 
(a)     Sale or Exchange of Assets, Dissolution or Liquidation or Merger or
Consolidation Where the Company Does Not Survive.  If all or substantially all
of the assets of the Company are to be sold or exchanged, the Company is to be
dissolved or liquidated, or the Company is a party to a merger or consolidation
with another corporation in which the Company will not be the surviving
corporation, then, at least ten days prior to the effective date of such event,
the Company shall give each Grantee with any outstanding Grants written notice
of such event.  Each such Grantee shall thereupon have the right to exercise in
full any installments of such Grants not previously exercised (whether or not
the right to exercise such installments has accrued pursuant to such Grants),
within ten days after such written notice is sent by the Company.  Any
installments of such Grants not so exercised shall thereafter lapse and be of no
further force or effect.
 
(b)     Merger or Consolidation Where the Company Survives.  If  the Company is
a party to a merger or consolidation in which the Company will be the surviving
corporation, then the Committee may, in its sole discretion, elect to give each
Grantee with any outstanding Grants written notice of such event.  If such
notice is given, each such Grantee shall thereupon have the right to exercise in
full any installments of such Grants not previously exercised (whether or not
the right to exercise such installments has accrued pursuant to such Grants),
within ten days after such written notice is sent by the Company.  Any
installments of such Grants not so exercised shall thereafter lapse and be of no
further force or effect.
 
11.     Shareholder Approval
 
 
8

--------------------------------------------------------------------------------

 
This Plan is subject to and no options shall be exercisable hereunder until
after approval of this Plan by holders of a majority of the shares of the stock
of the Company present or represented by a proxy in a separate vote at a duly
held meeting of the shareholders of the Company within twelve months after the
date of the adoption of the Plan by the Board.  If the Plan is not so approved
by shareholders, the Plan and all Grants hereunder shall terminate and be of no
force or effect.
 
12.     Amendment and Termination of the Plan
 
(a)     Amendment.  The Board may amend or terminate the Plan at any time;
provided that the approval of the shareholders of the Company shall be required
in respect of any amendment that (i) materially increases the benefits accruing
to Eligible Participants under the Plan, (ii) increases the aggregate number of
shares of Common Stock that may be issued or transferred under the Plan (other
than by operation of Section 3(b) above), (iii) materially modifies the
requirements as to eligibility for participation in the Plan; or (iv) modifies
the provisions for determining the fair market value of a share of Common Stock.
 
(b)     Termination of Plan.  The Plan shall terminate on November 14, 2015 (as
set forth in Section 19 below) unless earlier terminated by the Board or unless
extended by the Board with the approval of the shareholders.
 
(c)     Termination and Amendment of Outstanding Grants.  A termination or
amendment of the Plan that occurs after a Grant is made shall not result in the
termination or amendment of the Grant unless the Grantee consents or unless the
Committee acts under Section 20(b) below.  The termination of the Plan shall not
impair the power and authority of the Committee with respect to an outstanding
Grant.  Whether or not the Plan has terminated, an outstanding Grant may be
terminated or amended under Section 20(b) below or may be amended by agreement
of the Company and the Grantee which is consistent with the Plan.
 
13.     Funding of the Plan
 
The Plan shall be unfunded.  The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Grants under the Plan.  In no event shall interest be paid or
accrued on any Grant, including unpaid installments of Grants.
 
14.     Rights of Eligible Participants
 
Nothing in the Plan shall entitle any Eligible Participant or other person to
any claim or right to any Grant under the Plan.  Neither the Plan nor any action
taken hereunder shall be construed as giving any Eligible Participant or Grantee
any rights to be retained by the Company in any capacity, whether as an
employee, non-employee member of the Board, independent contractor, consultant
or otherwise.
 
15.     Withholding of Taxes
 
The Company shall have the right to deduct from all Grants paid in cash any
federal, state or local taxes required by law to be withheld with respect to
such Grants paid in cash.  In the case of Grants paid in Common Stock, the
Company shall have the right to require the Grantee to
 
 
9

--------------------------------------------------------------------------------

 
pay to the Company the amount of any taxes which the Company is required to
withhold in respect of such Grants or to take whatever action it deems necessary
to protect the interests of the Company in respect of such tax liabilities,
including, without limitation, withholding a portion of the shares of Common
Stock otherwise deliverable pursuant to the Plan.  The Company's obligation to
issue or transfer shares of Common Stock upon the exercise of a Stock Option or
SAR or the acceptance of a Restricted Stock Grant shall be conditioned upon the
Grantee's compliance with the requirements of this section to the satisfaction
of the Committee.
 
16.     Agreements with Grantees
 
Each Grant made under the Plan shall be evidenced by a Grant Letter containing
such terms and conditions as the Committee shall approve.
 
17.     Requirements for Issuance of Shares
 
No Common Stock shall be issued or transferred under the Plan unless and until
all applicable legal requirements have been complied with to the satisfaction of
the Committee.  The Committee shall have the right to condition any Stock
Option, Restricted Stock Grant or SAR on the Grantee's undertaking in writing to
comply with such restrictions on any subsequent disposition of the shares of
Common Stock issued or transferred thereunder as the Committee shall deem
necessary or advisable as a result of any applicable law, regulation or official
interpretation thereof, and certificates representing such shares may be
legended to reflect any such restrictions.
 
18.     Headings
 
The section headings of the Plan are for reference only.  In the event of a
conflict between a section heading and the content of a section of the Plan, the
content of the section shall control.
 
19.     Effective Date of the Plan
 
The termination date of the Plan shall be November 14, 2015.  The Plan became
effective on November 14, 1995, and was subsequently approved by the Company's
shareholders within 12 months after such effective date and again at the
Company’s 2005 annual meeting of shareholders.
 
 
10

--------------------------------------------------------------------------------

 
20.     Miscellaneous
 
(a)     Substitute Grants.  The Committee may make a Grant to an employee, a
non-employee director, or an independent contractor or consultant of another
corporation, if such person shall become an Eligible Participant by reason of a
corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company or a Subsidiary Corporation
and such other corporation.  Any such Grant shall be made in substitution for a
stock option or restricted stock grant granted by the other corporation
(“Substituted Stock Incentives”), but the terms and conditions of the substitute
Grant may vary from the terms and conditions required by the Plan and from those
of the Substituted Stock Incentives.  The Committee shall prescribe the
provisions of the substitute Grants.
 
(b)     Compliance with Law.  The Plan, the exercise of Grants and the
obligations of the Company to issue or transfer shares of Common Stock under
Grants shall be subject to all applicable laws and required approvals by any
governmental or regulatory agencies.  The Committee (or, in the case of
Committee Grants, the Board) may revoke any Grant if it is contrary to law or
modify any Grant to bring it into compliance with any valid and mandatory
government regulations.  The Committee may also adopt rules regarding the
withholding of taxes on payments to Grantees.  The Committee may, in its sole
discretion, agree to limit its authority under this section.
 
(c)     Ownership of Stock.  A Grantee or Successor Grantee shall have no rights
as a shareholder with respect to any shares of Common Stock covered by a Grant
until the shares are issued or transferred to the Grantee or Successor Grantee
on the stock transfer records of the Company.
 
 
 
11

--------------------------------------------------------------------------------
